Citation Nr: 1759280	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, with two months of prior active service combat training.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board previously remanded for further development in December 2014 and May 2017 which has been completed.


FINDINGS OF FACT

1.  The Veteran is presumed to have been sound upon entering sound with regard to his lumbar spine.

2.  The Veteran's current low back disorders did not have onset in service or within a year of discharge, and they are not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2017).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

A veteran is presumed to be in sound condition on entry into service, except for those disabilities or disorders noted on examination for entry, or where clear and unmistakable evidence establishes that an injury or disease pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2017).  When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

Analysis

The Veteran seeks service connection for a low back disorder.

Service treatment records reflect that on a January 1969 Report of Medical History, the Veteran checked "yes" for back troubles, to which the physician noted "backache occasionally" under the medical summary section of the same form.  However, the Veteran's January 1969 pre-induction examination indicated his spine was evaluated as normal.  

Service treatment records show that during basic combat training in April 1969 the Veteran was treated in the emergency room for "sacral pain" radiating down the left leg at times.  An X-ray report revealed no abnormalities to the lumbar spine.  In May 1969, the Veteran was seen for low back pain and referred to the orthopedic clinic.  Five days later, the Veteran reported a 4 to 5 year history of low back pain that was non-radiating, but has now started radiating into the right thigh, since entry into active duty.  The orthopedist observed that the Veteran had full range of motion, did not exhibit tenderness, paraspinous spasm, with sensation intact, and diagnosed him with chronic low back strain.  

The Veteran's spine was evaluated as normal on his December 1971 separation examination and he reported that he was in "good health."  In a subsequent January 1972 statement, he indicated there had been no change in his medical condition since the prior examination.

The Board remanded this issue in May 2017 to determine whether there was clear and unmistakable evidence as to any current low back disorder preexisted service and was not aggravated therein.  Pursuant to the Board remand, in May 2017 a VA examiner opined that the evidence is not clear and unmistakable evidence that a low back disorder preexisted service.  Thus, the Veteran must be presumed to have entered service in sound condition.  38 U.S.C.A. § 1111 (West 2014).  

Thus, the question is whether the Veteran any of the Veteran's current low back disorders had onset in or are otherwise related to service.  

The Veteran is currently diagnosed with multilevel spondylosis of the lumbar spine and degenerative arthritis based on prior VA examinations.  See VA examination reports dated in January 2011 and in January 2015.  In the May 2017 VA addendum opinion, the VA examiner clarified that the Veteran does not have a current diagnosis of lumbar strain.

At the VA examination in January 2011 an examiner opined that the Veteran's low back disorders are less likely as not caused by or related to service or the symptoms reported during service.  However, the examiner did not provide a rationale.  In December 2014, the Board remanded the appeal for a new VA examination and opinion.

Pursuant to the December 2014 remand, the Veteran was afforded a VA examination in January 2015.  An examiner opined that the Veteran's current low back disorders are less likely than not caused by or related to service.  In May 2017, the Board remanded the appeal for a new VA examination and opinion.

In May 2017, a VA examiner provided a medical addendum.  The May 2017 VA examiner reviewed the evidence of record and noted that the Veteran's low back strain noted in service entirely resolved on its own, as the December 1971 separation examination revealed a normal spine examination.  A current strain was not present.  The examiner further opined that the Veteran's current multilevel spondylosis of the lumbar spine and degenerative arthritis of the lumbar spine were less likely than not due to active service.  The examiner explained that these conditions are a normal process of aging, as are degenerative changes elsewhere in the body of a person that is 73 years old.  The examiner also noted that the separation physical was negative for chronic back condition and specifically showed a normal spine exam.  Further, any subjective symptoms the Veteran was presently experiencing were less likely to be related to service, as the Veteran left service almost 50 years ago.  

The aforementioned medical opinion is persuasive and is not favorable on the question of causal nexus.  This opinion reflects consideration of the Veteran's clinical history and self-reported history and is supported by cogent rationale.  There is no competent opinion to the contrary.  The Veteran is competent to report experiencing low back pain in service and afterward; however, he has not demonstrated the medical expertise so as to opine on the etiology of his current low back disorders as this is not a simple medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson, 581 F.3d at 1316.  

The competent and credible evidence also fails to show that the either spondylosis or degenerative arthritis manifested within one year of separation from service, or that symptoms were noted in service and continued to the present day.  As such, service connection based on the presumption of chronic disease and continuity of symptomatology under 38 C.F.R. § 3.303(b), 3.307, and 3.309 is not warranted.

The preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  There is no doubt to be resolved and service connection is not warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


